Judgment unanimously affirmed. Memorandum: Contrary to defendant’s assertion on appeal, he was not in custody at the time he voluntarily agreed to accompany the police investigator to the police station for the purpose of viewing a photo array of the alleged assailant (see, People v Yukl, 25 NY2d 585, 589, mot to amend remittitur denied 26 NY2d 883, cert denied 400 US 851). The evidence adduced at the Huntley hearing supports the suppression court’s finding that defendant was given his Miranda warnings before he was subjected to the custodial interrogation which led to his confession. (Appeal from judgment of Monroe County Court, Wisner, J. — conspiracy, second degree, and other charges.) Present — Dillon, P. J., Denman, Boomer, Green and Davis, JJ.